—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the appellants which, inter alia, ordered the destruction of two handguns, the appeal is from a judgment of the Supreme Court, Suffolk County, entered January 6, 1978, which annulled their determination and directed that the guns be turned over to a person licensed to, or otherwise permitted to, possess them. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice De Luca at Special Term. Shaprio, J. P., Cohalan, Hawkins and O’Connor, JJ., concur.